707 N.W.2d 593 (2005)
474 Mich. 989
Melinda CARON, Plaintiff-Appellant,
v.
WALMART STORES, INC., Defendant-Appellee, and
Tony Gilbert, Defendant.
Docket No. 129075. COA No. 254915.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the May 31, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are *594 not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would grant leave to appeal.